Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response After Final, received 6/10/2021, has been entered into the record. 
Claims 13, 15-17, 20 and 22-25 are presented for examination. 

Allowable Subject Matter
Claims 13, 15-17, 20 and 22-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest all of the limitations of independent claims 13 or 22.  Specifically, none of the prior art of record, especially closest prior art reference Mohapatra et al. (US Pub. No. 2019/0198658 A1), teach the semiconductor device comprising an isolation structure disposed on a sidewall of the fin-shaped structure, wherein a top surface of the isolation structure and a top surface of the dielectric layer are coplanar, as recited in claims 13 and 22. 
Dependent claims 15-17, 20 and 23-25 are allowable because they are dependent from one of allowable independent claims 13 or 22.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/15/2021